        Case 1:20-cv-00708-CCC Document 37 Filed 07/17/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                             HARRISBURG DIVISION

JUDICIAL WATCH, INC.,

                     Plaintiff,
                                               Civ. Action No. 1:20-cv-00708-CCC
       v.

COMMONWEALTH of
PENNSYLVANIA, et al.,

                     Defendants.

            PLAINTIFF’S UNOPPOSED MOTION FOR TWO-WEEK
            EXTENSION OF TIME TO RESPOND TO THE COUNTY
                   DEFENDANTS’ MOTION TO DISMISS

      Plaintiff Judicial Watch, Inc. (“Plaintiff”) respectfully submits this unopposed

motion for a two-week extension of its time to respond to the motion by the named

defendants of Bucks, Chester, and Delaware Counties (the “County Defendants”) to

dismiss the complaint. (ECF No. 35.)

      1.      County Defendants’ motion to dismiss was filed July 10, 2020.

Plaintiff currently has until July 24, 2020 to respond to that motion.

      2.      County Defendants do not oppose a two-week extension of Plaintiff’s

time to respond to the motion to dismiss, to August 7, 2020.

      3.      Mr. Popper, lead counsel for Plaintiff, was on vacation until this past

Monday, July 13, 2020, and Mr. Lee, co-counsel for Plaintiff, was on vacation until

                                         -1-
           Case 1:20-cv-00708-CCC Document 37 Filed 07/17/20 Page 2 of 4




this past Thursday, July 16, 2020.

      4.       Counsel for the parties held a case management conference this week,

and plan to file a joint case management plan next week, as required by local rules

and by this Court’s case management order. (ECF No. 27.) Counsel are also

preparing their initial disclosures. In addition to their obligations in this case,

Plaintiff’s counsel has a number of current obligations in other cases, including

preparing a motion to amend the complaint and responding to dispositive motion

practice that is expected to be filed within a few days.

      As a result, Plaintiff respectfully submits that good cause supports a two-week

extension of its time to respond to County Defendants’ motion to dismiss, to August

7, 2020.

Dated: July 17, 2020                    Respectfully submitted,

                                        /s/ Shawn M. Rodgers
                                        Shawn M. Rodgers, Esq.
                                        Jonathan S. Goldstein, Esq.**
                                        GOLDSTEIN LAW PARTNERS, LLC
                                        11 Church Road
                                        Hatfield, Pennsylvania 19440
                                        srodgers@goldsteinlp.com
                                        jgoldstein@goldsteinlp.com
                                        (610) 949-0444

                                        Robert D. Popper*
                                        Eric Lee*
                                        JUDICIAL WATCH, INC.
                                        425 Third Street SW, Suite 800
                                        Washington, D.C. 20024
                                        (202) 646-5172

                                         -2-
Case 1:20-cv-00708-CCC Document 37 Filed 07/17/20 Page 3 of 4




                           Rpopper@judicialwatch.org
                           Elee@judicialwatch.org

                           T. Russell Nobile*
                           JUDICIAL WATCH, INC.
                           Post Office Box 6592
                           Gulfport, Mississippi 39506
                           (202) 527-9866
                           Rnobile@judicialwatch.org

                           H. Christopher Coates**
                           LAW OFFICE OF H. CHRISTOPHER COATES
                           934 Compass Point
                           Charleston, South Carolina 29412
                           (843) 609-7080
                           curriecoates@gmail.com

                           * Admitted pro hac vice
                           ** Application for admission pro
                           hac vice forthcoming




                            -3-
        Case 1:20-cv-00708-CCC Document 37 Filed 07/17/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I certify that the foregoing motion for a two-week extension was filed

electronically and served on counsel of record via the ECF system of the U.S.

District Court for the Middle District of Pennsylvania.

July 17, 2020                                 /s Shawn M. Rodgers
                                              Shawn M. Rodgers




                                        -4-
